



Exhibit 10.1


COMMERCIAL VEHICLE GROUP, INC.
2020 EQUITY INCENTIVE PLAN


1.
Purpose.



The purpose of the Commercial Vehicle Group, Inc. 2020 Equity Incentive Plan
(the “2020 Equity Incentive Plan”) is to promote the long-term growth and
profitability of Commercial Vehicle Group, Inc. (the “Company”) and its
Subsidiaries by (i) providing certain directors, officers and employees of, and
certain other individuals who perform services for, or to whom an offer of
employment has been extended by, the Company and its Subsidiaries with
incentives to maximize stockholder value and otherwise contribute to the success
of the Company and (ii) enabling the Company to attract, retain and reward the
best available persons for positions of responsibility. Grants of incentive or
non-qualified stock options, stock appreciation rights (“SARs”), restricted
stock, restricted stock units and deferred stock units, performance awards,
dividend equivalent rights and other stock-based awards, or any combination of
the foregoing may be made under the 2020 Equity Incentive Plan.


2.
Definitions.



(a)“Board of Directors” and “Board” mean the board of directors of the Company.


(b)“Cause” shall, with respect to any participant, have the equivalent meaning
as the term “cause” or “for cause” in any employment, consulting, or independent
contractor’s agreement between the participant and the Company or any
Subsidiary, or in the absence of such an agreement that contains such a defined
term, shall mean the occurrence of one or more of the following events:


(i)Conviction of any felony or any crime or offense lesser than a felony
involving the property of the Company or a Subsidiary; or


(ii)Deliberate or reckless conduct that has caused demonstrable and serious
injury to the Company or a Subsidiary, monetary or otherwise, or any other
serious misconduct of such a nature that the participant’s continued
relationship with the Company or a Subsidiary may reasonably be expected to
adversely affect the business or properties of the Company or any Subsidiary; or


(iii)Willful refusal to perform or reckless disregard of duties properly
assigned, as determined by the Company; or


(iv)Breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary.


For purposes of this Section 2(b), any good faith determination of “Cause” made
by the Committee shall be binding and conclusive on all interested parties.


(c)“Change in Control” means the occurrence of one of the following events:


(i)if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act or any
successor thereto), directly or indirectly, of securities of the Company
representing more than 50% of either the then outstanding shares or the combined
voting power of the then outstanding securities of the Company; or







--------------------------------------------------------------------------------





(ii)during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board and any new directors whose election by the
Board or nomination for election by the Company’s stockholders was approved by
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election was previously so
approved, cease for any reason to constitute a majority thereof; or


(iii)the consummation of a merger or consolidation of the Company with any other
corporation or other entity, other than a merger or consolidation which would
result in all or a portion of the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or


(iv)the consummation of a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company’s assets, other than a sale to an Exempt Person.


(d)“Code” means the Internal Revenue Code of 1986, as amended.


(e)“Committee” means the Compensation Committee of the Board, which shall
consist solely of two or more members of the Board, and each member of the
Committee shall be (i) a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act, unless administration of the 2020 Equity
Incentive Plan by “non-employee directors” is not then required in order for
exemptions under Rule 16b-3 to apply to transactions under the 2020 Equity
Incentive Plan, and (ii) independent, as defined by the rules of the Nasdaq
Stock Market or any national securities exchange on which any securities of the
Company are listed for trading, and if not listed for trading, by the rules of
the Nasdaq Stock Market.


(f)“Common Stock” means the Common Stock, par value $.01 per share, of the
Company, and any other shares into which such stock may be changed by reason of
a recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.


(g)“Competition” is deemed to occur if a person whose employment with the
Company or its Subsidiaries has terminated obtains a position as a full-time or
part-time employee of, as a member of the board of directors of, or as a
consultant or advisor with or to, or acquires an ownership interest in excess of
2% of, a corporation, partnership, firm or other entity that engages, in any
state in which the Company or any Subsidiary is doing business at the time of
such person’s termination of employment, in any business which competes with any
product or service of the Company or any Subsidiary.


(h)“Disability” means a disability that would entitle an eligible participant to
payment of monthly disability payments under any Company disability plan or any
agreement between the eligible participant and the Company as otherwise
determined by the Committee.


(i)“Effective Date” has the meaning given in Section 22 of the 2020 Equity
Incentive Plan.


(j)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(k)“Family Member” has the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
and any successor thereto.


(l)“Fair Market Value” of a share of Common Stock of the Company means, as of
the date in question, the officially-quoted closing selling price of the stock
(or if no selling price is quoted, the bid price) on the principal securities
exchange on which the Common Stock is then listed for trading (including for
this purpose the Nasdaq Stock Market) (the “Market”) for the applicable trading
day or, if the Common Stock is not then listed or quoted in the Market, the Fair
Market Value shall be the fair value of the Common Stock determined in good
faith by the Board; provided, however,





--------------------------------------------------------------------------------





that when shares received upon exercise of an option are immediately sold in the
open market, the net sale price received may be used to determine the Fair
Market Value of any shares used to pay the exercise price or applicable
withholding taxes and to compute the withholding taxes.


(m)“Full-Value Award” means any award under the 2020 Equity Incentive Plan other
than an Incentive Stock Option, Non-qualified Stock Option, or SAR.


(n)“Good Reason” shall, with respect to any participant, have the equivalent
meaning as the term “good reason” or “for good reason” in any employment,
consulting, or independent contractor’s agreement between the participant and
the Company or any Subsidiary, or in the absence of such an agreement that
contains such a defined term, shall mean (i) the assignment to the participant
of any duties materially inconsistent with the participant’s duties or
responsibilities as assigned by the Company (or a Subsidiary), or any other
action by the Company (or a Subsidiary) which results in a material diminution
in such duties or responsibilities, excluding for this purpose any isolated,
insubstantial and inadvertent actions not taken in bad faith and which are
remedied by the Company (or a Subsidiary) promptly after receipt of notice
thereof given by the participant; (ii) any material failure by the Company (or a
Subsidiary) to make any payment of compensation or pay any benefits to the
participant that have been agreed upon between the Company (or a Subsidiary) and
the participant in writing, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company (or a Subsidiary) promptly after receipt of notice thereof given by the
participant; or (iii) the Company’s (or Subsidiary’s) requiring the participant
to be based at any office or location outside of fifty miles from the location
of employment or service as of the date of award, except for travel reasonably
required in the performance of the participant’s responsibilities.


(o)“Incentive Stock Option” means an option conforming to the requirements of
Section 422 of the Code and any successor thereto.


(p)“Non-Employee Director” has the meaning given to such term in Rule 16b-3
under the Exchange Act and any successor thereto.


(q)“Non-qualified Stock Option” means any stock option other than an Incentive
Stock Option.


(r)“Other Company Securities” mean securities of the Company other than Common
Stock, which may include, without limitation, unbundled stock units or
components thereof, debentures, preferred stock, warrants and securities
convertible into or exchangeable for Common Stock or other property.


(s)“Performance Award” means a right, granted to a participant under Section 10
hereof, to receive awards based upon performance goals specified by the
Committee.


(t)“Performance Goal” has the meaning set forth in Section 10 hereof.


(u)“Retirement” means retirement as defined under any Company pension plan or
retirement program or termination of one’s employment on retirement with the
approval of the Committee.


(v)“Share” means a share of Common Stock that may be issued pursuant to the 2020
Equity Incentive Plan.


(w)“Subsidiary” means a corporation or other entity of which outstanding shares
or ownership interests representing 50% or more of the combined voting power of
such corporation or other entity entitled to elect the management thereof, or
such lesser percentage as may be approved by the Committee, are owned directly
or indirectly by the Company.







--------------------------------------------------------------------------------





3.
Administration.



The 2020 Equity Incentive Plan shall be administered by the Committee; provided
that the Board may, in its discretion, at any time and from time to time,
resolve to administer the 2020 Equity Incentive Plan, in which case the term
“Committee” shall be deemed to mean the Board for all purposes herein. Subject
to the provisions of the 2020 Equity Incentive Plan, the Committee shall be
authorized to (i) select persons to participate in the 2020 Equity Incentive
Plan, (ii) determine the form and substance of grants made under the 2020 Equity
Incentive Plan to each participant, and the conditions and restrictions, if any,
subject to which such grants will be made, (iii) certify that the conditions and
restrictions applicable to any grant have been met, (iv) modify the terms of
grants made under the Plan, (v) interpret the 2020 Equity Incentive Plan and
grants made thereunder, (vi) make any adjustments necessary or desirable in
connection with grants made under the 2020 Equity Incentive Plan to eligible
participants located outside the United States and (vii) adopt, amend, or
rescind such rules and regulations, and make such other determinations, for
carrying out the 2020 Equity Incentive Plan as it may deem appropriate.
Decisions of the Committee on all matters relating to the 2020 Equity Incentive
Plan shall be in the Committee’s sole discretion and shall be conclusive and
binding on all parties. The validity, construction, and effect of the 2020
Equity Incentive Plan and any rules and regulations relating to the 2020 Equity
Incentive Plan shall be determined in accordance with applicable federal and
state laws and rules and regulations promulgated pursuant thereto. No member of
the Committee and no officer of the Company shall be liable for any action taken
or omitted to be taken by such member, by any other member of the Committee or
by any officer of the Company in connection with the performance of duties under
the 2020 Equity Incentive Plan, except for such person’s own willful misconduct
or as expressly provided by statute.


The expenses of the 2020 Equity Incentive Plan shall be borne by the Company.
The 2020 Equity Incentive Plan shall not be required to establish any special or
separate fund or make any other segregation of assets to assume the payment of
any award under the 2020 Equity Incentive Plan, and rights to the payment of
such awards shall be no greater than the rights of the Company’s general
creditors.


4.
Shares Available for the 2020 Equity Incentive Plan; Limit on Awards.



Subject to adjustments as provided in Section 19, the maximum number of Shares
that may be issued pursuant to the 2020 Equity Incentive Plan as awards shall be
3,000,000 Shares. Such Shares may be in whole or in part authorized and unissued
or held by the Company as treasury shares. If any grant under the 2020 Equity
Incentive Plan expires, terminates unexercised, becomes unexercisable or is
forfeited as to any Shares, then such unpurchased or forfeited Shares shall
thereafter be available for further grants under the 2020 Equity Incentive Plan.
In addition, any Shares tendered or withheld by the Company to satisfy any taxes
payable in connection with the grant, vesting or settlement of a Full-Value
Award shall thereafter be available for further grants under the 2020 Equity
Incentive Plan. Notwithstanding anything in this Section 4 to the contrary, any
Shares that are tendered or withheld in payment of the exercise price of an
Incentive Stock Option, Non-qualified Stock Option or SAR, or the taxes payable
with respect to the exercise of an Incentive Stock Option, Non-qualified Stock
Option or SAR, shall not thereafter be available for further grants under the
2020 Equity Incentive Plan. In addition, shares underlying outstanding awards
granted under the 2014 Plan that, following the Effective Date of the 2020
Equity Incentive Plan, expire, or are terminated, surrendered or forfeited for
any reason without issuance of such shares are also available for the grant of
new awards under the 2020 Equity Incentive Plan. For this purpose, for any
performance-vesting share-based awards granted under the 2014 Plan that become
earned after the Effective Date of the 2020 Equity Incentive Plan, (i) any
shares earned will be satisfied from the 2014 Plan share pool to the extent
available, (ii) any shares earned in excess of the 2014 Plan share pool will be
issued from the aggregate number of shares available for issuance under the 2020
Equity Incentive Plan, and (iii) any shares that are not earned as a result of
performance results will be treated as forfeitures.


Without limiting the generality of the foregoing provisions of this Section 4 or
the generality of the provisions of Sections 3, 6 or 21 or any other section of
this Plan, the Committee may, at any time or from time to time, and on such
terms and conditions (that are consistent with and not in contravention of the
other provisions of this Plan) as the Committee may, in its sole discretion,
determine, enter into agreements (or take other actions with respect to the
options) for new options containing terms (including exercise prices) more (or
less) favorable than the outstanding options.


In any one calendar year, the Committee shall not: (i) grant to any one
participant who is not a Non-Employee Director awards that relate to a number of
Shares in excess of fifteen percent (15%) of the total number of Shares
authorized under the 2020 Equity Incentive Plan pursuant to this Section 4; (ii)
grant to any one Non-Employee Director awards that relate to a number of Shares
in excess of five percent (5%) of the total number of Shares authorized under
the 2020 Equity Incentive Plan pursuant to this Section 4; or (iii) grant to any
one Participant Performance Awards providing for the payment or distribution to
any Participant of cash or other property (other than Shares) having a value in
excess of $4,000,000.


5.
Participation.






--------------------------------------------------------------------------------







Participation in the 2020 Equity Incentive Plan shall be limited to those
directors (including Non-Employee Directors), officers (including non-employee
officers) and employees of, and other individuals performing services for, or to
whom an offer of employment has been extended by, the Company and its
Subsidiaries selected by the Committee (including participants located outside
the United States). Nothing in the 2020 Equity Incentive Plan or in any grant
thereunder shall confer any right on a participant to continue in the employ as
a director or officer of or in the performance of services for the Company or
shall interfere in any way with the right of the Company to terminate the
employment or performance of services or to reduce the compensation or
responsibilities of a participant at any time. By accepting any award under the
2020 Equity Incentive Plan, each participant and each person claiming under or
through him or her shall be conclusively deemed to have indicated his or her
acceptance and ratification of, and consent to, any action taken under the 2020
Equity Incentive Plan by the Company, the Board or the Committee.


Incentive Stock Options or Non-qualified Stock Options, SARs, restricted stock
units, restricted stock awards, performance awards, or any combination thereof,
may be granted to such persons and for such number of Shares as the Committee
shall determine (such individuals to whom grants are made being sometimes herein
called “optionees” or “grantees,” as the case may be). Determinations made by
the Committee under the 2020 Equity Incentive Plan need not be uniform and may
be made selectively among eligible individuals under the 2020 Equity Incentive
Plan, whether or not such individuals are similarly situated. A grant of any
type made hereunder in any one year to an eligible participant shall neither
guarantee nor preclude a further grant of that or any other type to such
participant in that year or subsequent years.


6.
Incentive and Non-qualified Options and SARs.



The Committee may from time to time grant to eligible participants Incentive
Stock Options, Non-qualified Stock Options, or any combination thereof; provided
that the Committee may grant Incentive Stock Options only to eligible employees
of the Company or its subsidiaries (as defined for this purpose in
Section 424(f) of the Code or any successor thereto). The options granted shall
take such form as the Committee shall determine, subject to the following terms
and conditions.


It is the Company’s intent that Non-qualified Stock Options granted under the
2020 Equity Incentive Plan not be classified as Incentive Stock Options, that
Incentive Stock Options be consistent with and contain or be deemed to contain
all provisions required under Section 422 of the Code and any successor thereto,
and that any ambiguities in construction be interpreted in order to effectuate
such intent. If an Incentive Stock Option granted under the 2020 Equity
Incentive Plan does not qualify as such for any reason, then to the extent of
such non-qualification, the stock option represented thereby shall be regarded
as a Non-qualified Stock Option duly granted under the 2020 Equity Incentive
Plan, provided that such stock option otherwise meets the 2020 Equity Incentive
Plan’s requirements for Non-qualified Stock Options.


(a)Price.  The price per Share deliverable upon the exercise of each option
(“exercise price”) shall be established by the Committee, except that the
exercise price may not be less than 100% of the Fair Market Value of a share of
Common Stock as of the date of grant of the option, and in the case of the grant
of any Incentive Stock Option to an employee who, at the time of the grant, owns
more than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries, the exercise price may not be less than 110%
of the Fair Market Value of a share of Common Stock as of the date of grant of
the option, in each case unless otherwise permitted by Section 422 of the Code
or any successor thereto.


(b)Payment.  Options may be exercised, in whole or in part, upon payment of the
exercise price of the Shares to be acquired. Unless otherwise determined by the
Committee, payment shall be made (i) in cash (including check, bank draft, money
order or wire transfer of immediately available funds), (ii) by delivery of
outstanding shares of Common Stock with a Fair Market Value on the date of
exercise equal to the aggregate exercise price payable with respect to the
options’ exercise, (iii) by simultaneous sale through a broker reasonably
acceptable to the Committee of Shares acquired on exercise, as permitted under
Regulation T of the Federal Reserve Board, (iv), if the Shares are traded on an
established securities market at the time of exercise, by authorizing the
Company to withhold from issuance a number of Shares issuable upon exercise of
the options which, when multiplied by the Fair Market Value of a share of Common
Stock on the date of exercise, is equal to the aggregate exercise price payable
with respect to the options so exercised, or (v) by any combination of the
foregoing.







--------------------------------------------------------------------------------





In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Common Stock (and not fractional shares of Common Stock) may be tendered in
payment, (B) such grantee must present evidence acceptable to the Company that
he or she has owned any such shares of Common Stock tendered in payment of the
exercise price (and that such tendered shares of Common Stock have not been
subject to any substantial risk of forfeiture) for at least six months prior to
the date of exercise, and (C) Common Stock must be delivered to the Company.
Delivery for this purpose may, at the election of the grantee, be made either by
(A) physical delivery of the certificate(s) for all such shares of Common Stock
tendered in payment of the price, accompanied by duly executed instruments of
transfer in a form acceptable to the Company, or (B) direction to the grantee’s
broker to transfer, by book entry, such shares of Common Stock from a brokerage
account of the grantee to a brokerage account specified by the Company. When
payment of the exercise price is made by delivery of Common Stock, the
difference, if any, between the aggregate exercise price payable with respect to
the option being exercised and the Fair Market Value of the shares of Common
Stock tendered in payment (plus any applicable taxes) shall be paid in cash. No
grantee may tender shares of Common Stock having a Fair Market Value exceeding
the aggregate exercise price payable with respect to the option being exercised
(plus any applicable taxes).


In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (iv) above, (A) only a whole number of Share(s)
(and not fractional Shares) may be withheld in payment and (B) such grantee must
present evidence acceptable to the Company that he or she has owned a number of
shares of Common Stock at least equal to the number of Shares to be withheld in
payment of the exercise price (and that such owned shares of Common Stock have
not been subject to any substantial risk of forfeiture) for at least six months
prior to the date of exercise. When payment of the exercise price is made by
withholding of Shares, the difference, if any, between the aggregate exercise
price payable with respect to the option being exercised and the Fair Market
Value of the Shares withheld in payment (plus any applicable taxes) shall be
paid in cash. No grantee may authorize the withholding of Shares having a Fair
Market Value exceeding the aggregate exercise price payable with respect to the
option being exercised (plus any applicable taxes). Any withheld Shares shall no
longer be issuable under such option.


(c)Terms of Options.  The term during which each option may be exercised shall
be determined by the Committee, but if required by the Code and except as
otherwise provided herein, no option shall be exercisable in whole or in part
more than ten years from the date it is granted, and no Incentive Stock Option
granted to an employee who at the time of the grant owns more than 10% of the
total combined voting power of all classes of stock of the Company or any of its
Subsidiaries shall be exercisable more than five years from the date it is
granted. All rights to purchase Shares pursuant to an option shall, unless
sooner terminated, expire at the date designated by the Committee. The Committee
shall determine the date on which each option shall become exercisable and may
provide that an option shall become exercisable in installments. The Shares
constituting each installment may be purchased in whole or in part at any time
after such installment becomes exercisable, subject to such minimum exercise
requirements as may be designated by the Committee. Prior to the exercise of an
option and delivery of the Shares represented thereby, the optionee shall have
no rights as a stockholder with respect to any Shares covered by such
outstanding option (including any dividend or voting rights).


(d)Limitations on Grants.  If required by the Code, the aggregate Fair Market
Value (determined as of the grant date) of Shares for which an Incentive Stock
Option is exercisable for the first time during any calendar year under all
equity incentive plans of the Company and its Subsidiaries (as defined in
Section 422 of the Code or any successor thereto) may not exceed $100,000.


(e)Termination.


(i)Death or Disability.  Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to perform other
services for, the Company and any Subsidiary due to death or Disability, all of
the participant’s options and SARs that were exercisable on the date of such
cessation shall remain so for a period of 180 days from the date of such death
or Disability, but in no event after the expiration date of the options or SARs;
provided that the participant does not engage in Competition during such 180-day
period unless he or she received written consent to do so from the Board or the
Committee. Notwithstanding the foregoing, if the Disability giving rise to the
termination of employment is not within the meaning of Section 22(e)(3) of the
Code or any successor thereto, Incentive Stock Options not exercised by such
participant within 90 days after the date of termination of employment will
cease to qualify as Incentive Stock Options and will be treated as Non-qualified
Stock Options under the 2020 Equity Incentive Plan if required to be so treated
under the Code.


(ii)Retirement.  Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to perform other
services for, the Company or any Subsidiary upon the occurrence of his or her
Retirement, (A) all of the participant’s options





--------------------------------------------------------------------------------





and SARs that were exercisable on the date of Retirement shall remain
exercisable for, and shall otherwise terminate at the end of, a period of
90 days after the date of Retirement, but in no event after the expiration date
of the options or SARs; provided that the participant does not engage in
Competition during such 90-day period unless he or she receives written consent
to do so from the Board or the Committee, and (B) all of the participant’s
options and SARs that were not exercisable on the date of Retirement shall be
forfeited immediately upon such Retirement; provided, however, that such options
and SARs may become fully vested and exercisable in the discretion of the
Committee. Notwithstanding the foregoing, Incentive Stock Options not exercised
by such participant within 90 days after Retirement will cease to qualify as
Incentive Stock Options and will be treated as Non-qualified Stock Options under
the 2020 Equity Incentive Plan if required to be so treated under the Code.


(iii)Discharge for Cause.  Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to perform other
services for, the Company or a Subsidiary due to Cause, or if a participant does
not become a director, officer or employee of, or does not begin performing
other services for, the Company or a Subsidiary for any reason, all of the
participant’s options and SARs shall expire and be forfeited immediately upon
such cessation or non-commencement, whether or not then exercisable.


(iv)Other Termination.  Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to otherwise
perform services for, the Company or a Subsidiary for any reason other than
death, Disability, Retirement or Cause, (A) all of the participant’s options and
SARs that were exercisable on the date of such cessation shall remain
exercisable for, and shall otherwise terminate at the end of, a period of
90 days after the date of such cessation, but in no event after the expiration
date of the options or SARs; provided that the participant does not engage in
Competition during such 90-day period unless he or she receives written consent
to do so from the Board or the Committee, and (B) all of the participant’s
options and SARs that were not exercisable on the date of such cessation shall
be forfeited immediately upon such cessation.


(f)Options Exercisable for Restricted Stock.  The Committee shall have the
discretion to grant options which are exercisable for Shares of restricted
stock. Should the participant cease to be a director, officer or employee of, or
to perform other services for, the Company or any Subsidiary while holding such
Shares of restricted stock, the Company shall have the right to repurchase, at
the exercise price paid per share, any or all of those Shares of restricted
stock. The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Committee and set
forth in the document evidencing such repurchase right.


7.
Stock Appreciation Rights.



The Committee shall have the authority to grant SARs under this Plan. SARs shall
be subject to such terms and conditions as the Committee may specify; provided
that (a) the exercise price of an SAR may never be less than the Fair Market
Value of the Shares subject to the SAR on the date the SAR is granted and (b) no
SAR will be exercisable in whole or in part more than ten years from the date
the SAR is granted.


Prior to the exercise of the SAR and delivery of the cash and/or Shares
represented thereby, the participant shall have no rights as a stockholder with
respect to Shares covered by such outstanding SAR (including any dividend or
voting rights).


Upon the exercise of an SAR, the participant shall be entitled to a distribution
in an amount equal to (a) the difference between the Fair Market Value of a
share of Common Stock on the date of exercise and the exercise price of the SAR
multiplied by (b) the number of Shares as to which the SAR is exercised. The
Committee shall decide whether such distribution shall be in cash or in Shares
having a Fair Market Value equal to such amount. Upon distribution, the full
number of Shares covered by the SAR, rather than the actual number of Shares
distributed, will be counted as issued under the 2020 Equity Incentive Plan for
purposes of the limit on awards set forth in Section 4 above.


All SARs will be exercised automatically on the last day prior to the expiration
date of the SAR so long as the Fair Market Value of a share of Common Stock on
that date exceeds the exercise price of the SAR.







--------------------------------------------------------------------------------





8.
Restricted Stock.



The Committee may at any time and from time to time grant Shares of restricted
stock under the 2020 Equity Incentive Plan to such participants and in such
amounts as it determines. Each grant of restricted stock shall specify the
applicable restrictions on such Shares, the duration of such restrictions (which
shall be at least six months except as otherwise determined by the Committee or
provided in the third paragraph of this Section 8), and the time or times at
which such restrictions shall lapse with respect to all or a specified number of
Shares that are part of the grant.


The participant will be required to pay the Company the aggregate par value of
any Shares of restricted stock (or such larger amount as the Board may determine
to constitute capital under Section 154 of the Delaware General Corporation Law,
as amended, or any successor thereto) within ten days of the date of grant,
unless such Shares of restricted stock are treasury shares. The par value (or
such larger amount) must be paid in cash or other legal consideration permitted
by the Delaware General Corporation Law. Unless otherwise determined by the
Committee, certificates representing Shares of restricted stock granted under
the 2020 Equity Incentive Plan will be held in escrow by the Company on the
participant’s behalf during any period of restriction thereon and will bear an
appropriate legend specifying the applicable restrictions thereon, and the
participant will be required to execute a blank stock power therefor. Except as
otherwise provided by the Committee and subject to Section 11 hereof, during
such period of restriction the participant shall have all of the rights of a
holder of Common Stock, including but not limited to the rights to receive
dividends and to vote, and any stock or other securities received as a
distribution with respect to such participant’s restricted stock shall be
subject to the same restrictions as then in effect for the restricted stock.


Except as otherwise provided by the Committee, at such time as a participant
ceases to be a director, officer, or employee of, or to otherwise perform
services for, the Company and its Subsidiaries due to death, Disability or
Retirement during any period of restriction, all restrictions on Shares granted
to such participant shall lapse. At such time as a participant ceases to be, or
in the event a participant does not become, a director, officer or employee of,
or otherwise performing services for, the Company or its Subsidiaries for any
other reason, all Shares of restricted stock granted to such participant on
which the restrictions have not lapsed shall be immediately forfeited to the
Company.


9.
Restricted Stock Units; Deferred Stock Units.



The Committee may at any time and from time to time grant restricted stock units
under the 2020 Equity Incentive Plan to such participants and in such amounts as
it determines. Each grant of restricted stock units shall specify the applicable
restrictions on such units, the duration of such restrictions (which shall be at
least six months except as otherwise determined by the Committee or provided in
the third paragraph of this Section 9), and the time or times at which such
restrictions shall lapse with respect to all or a specified number of units that
are part of the grant.


Each restricted stock unit shall be equivalent in value to one share of Common
Stock and shall entitle the participant to receive one Share from the Company at
the end of the vesting period (the “Vesting Period”) of the applicable
restricted stock unit, unless the participant elects in a timely fashion, as
provided below, to defer the receipt of such Shares with respect to the
restricted stock units. The Committee may require the payment by the participant
of a specified purchase price in connection with any restricted stock unit
award.


Except as otherwise provided by the Committee, during the Vesting Period the
participant shall not have any rights as a stockholder of the Company; provided
that the participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each restricted stock unit at the end of the Vesting Period, unless
the participant elects in a timely fashion, as provided below, to defer the
receipt of the Shares with respect to the restricted stock units, in which case
such accumulated dividends or distributions shall be paid by the Company to the
participant at such time as the payment of the Shares with respect to the
deferred stock units.


Except as otherwise provided by the Committee, immediately prior to a Change in
Control or at such time as a participant ceases to be a director, officer or
employee of, or to otherwise perform services for, the Company and any of its
Subsidiaries due to death, Disability or Retirement during any Vesting Period,
all restrictions on restricted stock units granted to such participant shall
lapse and the participant shall be then entitled to receive payment in Shares
with respect to the applicable restricted stock units. At such time as a
participant ceases to be a director, officer or employee of, or otherwise
performing services for, the Company and any of its Subsidiaries for any other
reason, all restricted stock units granted to such participant on which the
restrictions have not lapsed shall be immediately forfeited to the Company.







--------------------------------------------------------------------------------





A participant may elect by written notice to the Company, which notice must be
made before the later of (i) the close of the tax year preceding the year in
which the restricted stock units are granted or (ii) 30 days of first becoming
eligible to participate in the 2020 Equity Incentive Plan (or, if earlier, the
last day of the tax year in which the participant first becomes eligible to
participate in the plan) and on or prior to the date the restricted stock units
are granted, to defer the receipt of all or a portion of the Shares due with
respect to the vesting of such restricted stock units; provided that the
Committee may impose such additional restrictions with respect to the time at
which a participant may elect to defer receipt of Shares subject to the deferral
election, and any other terms with respect to a grant of restricted stock units
to the extent the Committee deems necessary to enable the participant to defer
recognition of income with respect to such units until the Shares underlying
such units are issued or distributed to the participant. Upon such deferral, the
restricted stock units so deferred shall be converted into deferred stock units.
Except as provided below, delivery of Shares with respect to deferred stock
units shall be made at the end of the deferral period set forth in the
participant’s deferral election notice (the “Deferral Period”). Deferral Periods
shall be no less than one year after the vesting date of the applicable
restricted stock units.


Except as otherwise provided by the Committee, during such Deferral Period the
participant shall not have any rights as a stockholder of the Company; provided
that, the participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each deferred stock unit at the end of the Deferral Period.


Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to his or her death prior to the end of the
Deferral Period, the participant shall receive payment in Shares in respect of
such participant’s deferred stock units which would have matured or been earned
at the end of such Deferral Period as if the applicable Deferral Period had
ended as of the date of such participant’s death.


Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary upon becoming disabled (as defined under
Section 409A(a)(2)(C) of the Code) or Retirement or for any other reason except
death or termination for Cause prior to the end of the Deferral Period, the
participant shall receive payment in Shares in respect of such participant’s
deferred stock units at the end of the applicable Deferral Period or on such
accelerated basis as the Committee may determine, to the extent permitted by
regulations issued under Section 409A(a)(3) of the Code.


Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to termination for Cause such participant shall
immediately forfeit any deferred stock units which would have matured or been
earned at the end of the applicable Deferral Period.


Except as otherwise provided by the Committee, in the event of a Change in
Control that also constitutes a “change in the ownership or effective control
of” the Company, or a “change in the ownership of a substantial portion of the
assets” of the Company (in each case as determined under IRS Notice 2005-1, as
amended or supplemented from time to time, or regulations issued pursuant to
Section 409A(a)(2)(A)(v) of the Code), a participant shall receive payment in
Shares in respect of such participant’s deferred stock units which would have
matured or been earned at the end of the applicable Deferral Period as if such
Deferral Period had ended immediately prior to the Change in Control; provided,
however, that if an event that constitutes a Change in Control hereunder does
not constitute a “change in control” under Section 409A of the Code (or the
regulations promulgated thereunder), no payments with respect to the deferred
stock units shall be made under this paragraph to the extent such payments would
constitute an impermissible acceleration under Section 409A of the Code.


10.
Performance Awards.



The Committee is authorized to make Performance Awards payable in cash, Shares
or other awards, on terms and conditions established by the Committee, subject
to the provisions of this Section 10. In particular, the amounts payable under a
Performance Award may vary based on, be indexed to, or be conditioned all or in
part on, the satisfaction of one or more performance goals, which performance
goals may relate to such measures or combination of measures of individual
performance and/or the Company’s or a Subsidiary’s performance (including,
without limitation, any divisional, business unit or other performance) as the
Committee, in its sole discretion, deems appropriate. Achievement of performance
goals in respect of such Performance Awards shall be measured over any
performance period determined by the Committee.







--------------------------------------------------------------------------------





The Committee may condition the grant, vesting, exercise and/or settlement of
Performance Awards upon achievement during a specified performance period of no
less than three months of one or more performance goals established by the
Committee (herein, “Performance Goals”) which may be based on, without
limitation: net income, operating income, earnings before interest and taxes,
earnings before interest, taxes, depreciation and amortization, earnings per
share, return on investment, return on capital, return on invested capital,
return on capital compared to cost of capital, return on capital employed,
return on equity, return on assets, return on net assets, total shareholder
return, cash return on capitalization, enterprise value, net debt, revenue,
revenue ratios (per employee or per customer), stock price, market share,
shareholder value, net cash flow, cash flow, cash flow from operations, cash
balance, cash conversion cycle, cost reductions and cost ratios (per employee or
per customer), new product releases and strategic positioning programs,
including the achievement of specified milestones or the completion of specified
projects. The Performance Goals may be absolute or relative, and may include,
without limitation, risk-based adjustments or adjustments for items that are
unusual in nature or infrequent in occurrence.


The Committee may adjust the time and/or Performance Goals applicable to
Performance Awards to take into account changes in law, accounting and tax
rules, and to make such adjustments as the Committee deems appropriate to
reflect the inclusion or exclusion of the impact of extraordinary or unusual
items, events or circumstances in order to avoid windfalls or hardships. The
Committee may not increase the Common Stock or other amount that would otherwise
be payable upon achievement of the stated Performance Goal(s), but may reduce
the Common Stock or other amount due upon attainment of the stated Performance
Goal(s), basing such cutback either upon subjective performance criteria,
individual performance evaluations, or any other standards that are provided in
the terms of the Performance Award.


The Committee may establish a Performance Award pool, which shall be an unfunded
pool, for purposes of measuring Company performance in connection with
Performance Awards. The amount of such Performance Award pool shall be based
upon the achievement of one or more Performance Goals during the given
performance period, as specified by the Committee. The Committee may specify the
amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.


Settlement of Performance Awards shall be in cash, Shares, other awards or other
property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards. The Committee shall specify the circumstances in
which such Performance Awards shall be paid or forfeited in the event of
termination of the participant’s employment or service prior to the end of a
performance period or settlement of Performance Awards. Any earned Performance
Award shall be paid no later than two and one-half months after the last day of
the tax year in which a performance period is completed.


11.
Dividends and Dividend Equivalents.



The Committee is authorized to grant dividend equivalents to a participant
entitling the participant to receive cash, Shares, other awards, or other
property equal in value to dividends paid with respect to a specified number of
shares of Common Stock of the Company, or other periodic payments. Dividend
equivalents may be awarded on a free-standing basis or in connection with
another award. Notwithstanding anything in the 2020 Equity Incentive Plan to the
contrary, the Committee may not provide for the current payment of dividends or
dividend equivalents with respect to any shares of Common Stock subject to an
outstanding award (or portion thereof) that has not vested. For any such award,
the Committee may provide only for the accrual of dividends or dividend
equivalents that will not be payable to the participant unless and until, and
only to the extent that, the award vests. Dividend or dividend equivalent rights
shall be as specified in the award agreement or pursuant to a resolution adopted
by the Committee with respect to outstanding awards. No dividend equivalents
shall be granted with respect to Non-qualified Stock Options, Incentive Stock
Options or SARs.


12.
Other Stock-Based Awards.



The Committee is authorized, subject to limitations under applicable law, to
grant to participants such other awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, shares of Common Stock of the Company, as deemed by the Committee to be
consistent with the purposes of the 2020 Equity Incentive Plan, including,
without limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Shares, purchase rights for Shares, awards with
value and payment contingent upon performance of the Company or any other
factors designated by the Committee, and awards valued by reference to the book
value of Shares or the value of securities of or the performance of specified
Subsidiaries. The Committee shall determine the terms and conditions of such
awards. Shares delivered pursuant to an award in the nature of a purchase right
granted under





--------------------------------------------------------------------------------





this Section 12 shall be purchased for such consideration (including without
limitation loans from the Company or a Subsidiary to the extent permissible
under the Sarbanes Oxley Act of 2002 and other applicable law), paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Shares, other awards or other property, as the Committee shall determine. Cash
awards, as an element of or supplement to any other award under the 2020 Equity
Incentive Plan, may also be granted pursuant to this Section 12.


13.
Change in Control.



Unless otherwise determined by the Committee, if there is a Change in Control of
the Company and a participant’s employment or service as a director, officer, or
employee of the Company or a Subsidiary, is terminated (1) by the Company
without Cause, (2) by reason of the participant’s death, Disability, or
Retirement, or (3) by the participant for Good Reason, within twelve months
after such Change in Control:


(i)any award carrying a right to exercise that was not previously vested and
exercisable as of the time of the Change in Control, shall become immediately
vested and exercisable, and shall remain so for up to 180 days after the date of
termination (but in no event after the expiration date of the award), subject to
applicable restrictions;


(ii)any restrictions, deferral of settlement, and forfeiture conditions
applicable to any other award granted under the 2020 Equity Incentive Plan shall
lapse and such awards shall be deemed fully vested as of the time of the Change
in Control, except to the extent of any waiver by the participant, and subject
to applicable restrictions; and


(iii)with respect to any outstanding Performance Award, the Committee may,
within its discretion, deem the performance goals and other conditions relating
to the Performance Award as having been met as of the date of the Change in
Control. Such Performance Award shall be paid no later than two and one-half
months after the last day of the tax year in which such Change of Control
occurred (or in the event that such Change in Control causes the tax year to
end, no later than two and one-half months after the closing of such Change in
Control).


Notwithstanding the foregoing, or any other provision of this Plan to the
contrary, in connection with any transaction of the type specified by
clause (iii) of the definition of a Change in Control in Section 2(c), the
Committee may, in its discretion, (i) cancel any or all outstanding options
under the 2020 Equity Incentive Plan in consideration for payment to the holders
thereof of an amount equal to the portion of the consideration that would have
been payable to such holders pursuant to such transaction if their options had
been fully exercised immediately prior to such transaction, less the aggregate
exercise price that would have been payable therefor, or (ii) if the amount that
would have been payable to the option holders pursuant to such transaction if
their options had been fully exercised immediately prior thereto would be equal
to or less than the aggregate exercise price that would have been payable
therefor, cancel any or all such options for no consideration or payment of any
kind. Payment of any amount payable pursuant to the preceding sentence may be
made in cash or, in the event that the consideration to be received in such
transaction includes securities or other property, in cash and/or securities or
other property in the Committee’s discretion.


14.
Withholding Taxes.



(a)Participant Election.  Unless otherwise determined by the Committee, a
participant may elect to deliver shares of Common Stock (or have the Company
withhold shares acquired upon exercise of an option or SAR or deliverable upon
grant or vesting of restricted stock, as the case may be) to satisfy, in whole
or in part, the amount the Company is required to withhold for taxes in
connection with the exercise of an option or SAR or the delivery of restricted
stock upon grant or vesting, as the case may be. Such election must be made on
or before the date the amount of tax to be withheld is determined. Once made,
the election shall be irrevocable. The fair market value of the shares to be
withheld or delivered will be the Fair Market Value as of the date the amount of
tax to be withheld is determined. In the event a participant elects to deliver
or have the Company withhold shares of Common Stock pursuant to this
Section 14(a), such delivery or withholding must be made subject to the
conditions and pursuant to the procedures set forth in Section 6(b) with respect
to the delivery or withholding of Common Stock in payment of the exercise price
of options.


(b)Company Requirement.  The Company may require, as a condition to any grant or
exercise under the 2020 Equity Incentive Plan or to the delivery of certificates
for Shares issued hereunder, that the grantee make provision for the payment to
the Company, either pursuant to Section 14(a) or this Section 14(b), of federal,
state or local taxes of any kind required by law to be withheld with respect to
any grant or delivery of Shares. The





--------------------------------------------------------------------------------





Company, to the extent permitted or required by law, shall have the right to
deduct from any payment of any kind (including salary or bonus) otherwise due to
a grantee, an amount equal to any federal, state or local taxes of any kind
required by law to be withheld with respect to any grant or delivery of Shares
under the 2020 Equity Incentive Plan.


15.
Written Agreement; Minimum Vesting Period.



Each employee to whom a grant is made under the 2020 Equity Incentive Plan shall
enter into a written agreement with the Company that shall contain such
provisions, including without limitation vesting requirements, consistent with
the provisions of the 2020 Equity Incentive Plan, as may be approved by the
Committee. Notwithstanding any other provision of the 2020 Equity Incentive Plan
to the contrary, no grant under this 2020 Equity Incentive Plan to any
participant on or after the Effective Date may be exercised, and no restrictions
relating thereto may lapse, earlier than the date that is one (1) year following
the date the grant is made; provided, however, that, notwithstanding the
foregoing, (a) the Committee may waive or provide for the lapse of such vesting
restrictions upon the participant’s death, Disability or upon a Change in
Control, and (b) grants that result in the issuance of an aggregate of up to
five percent (5%) of the shares of Common Stock that may be authorized for grant
under Section 4 of the 2020 Equity Incentive Plan (as such authorized number of
shares of Common Stock may be adjusted as provided under the terms of the 2020
Equity Incentive Plan) may be granted to any one or more participants without
regard to the minimum vesting requirement of this Section 15.


16.
Transferability.



Unless the Committee determines otherwise, no award granted under the 2020
Equity Incentive Plan shall be transferable by a participant other than by will
or the laws of descent and distribution or to a participant’s Family Member by
gift or a qualified domestic relations order as defined by the Code. No award
granted under the 2020 Equity Incentive Plan shall be transferable by a
participant for consideration. Unless the Committee determines otherwise, an
option, SAR or performance award may be exercised only by the optionee or
grantee thereof; by his or her Family Member if such person has acquired the
option, SAR or performance award by gift or qualified domestic relations order;
by the executor or administrator of the estate of any of the foregoing or any
person to whom the Option is transferred by will or the laws of descent and
distribution; or by the guardian or legal representative of any of the
foregoing; provided that Incentive Stock Options may be exercised by any Family
Member, guardian or legal representative only if permitted by the Code and any
regulations thereunder. All provisions of this Plan shall in any event continue
to apply to any option, SAR, performance award or restricted stock granted under
the 2020 Equity Incentive Plan and transferred as permitted by this Section 16,
and any transferee of any such option, SAR, performance award or restricted
stock shall be bound by all provisions of this 2020 Equity Incentive Plan as and
to the same extent as the applicable original grantee.


17.
Listing, Registration and Qualification.



If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any option, SAR,
performance award, restricted stock unit, or restricted stock grant is necessary
or desirable as a condition of, or in connection with, the granting of same or
the issue or purchase of Shares thereunder, no such option or SAR may be
exercised in whole or in part, no such performance award may be paid out, and no
Shares may be issued, unless such listing, registration or qualification is
effected free of any conditions not acceptable to the Committee.


18.
Transfers Between Company and Subsidiaries.



The transfer of an employee, consultant or independent contractor from the
Company to a Subsidiary, from a Subsidiary to the Company, or from one
Subsidiary to another shall not be considered a termination of employment or
services; nor shall it be considered a termination of employment if an employee
is placed on military or sick leave or such other leave of absence which is
considered by the Committee as continuing intact the employment relationship.


19.
Adjustments.



In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of the Company, the Committee
shall make such adjustment as it deems appropriate in the number and kind of
Shares or other property available for issuance under the 2020 Equity Incentive
Plan (including, without limitation, the total number of Shares available for
issuance





--------------------------------------------------------------------------------





under the 2020 Equity Incentive Plan pursuant to Section 4), in the number and
kind of options, SARs, Shares or other property covered by grants previously
made under the 2020 Equity Incentive Plan, and in the exercise price of
outstanding options and SARs; provided, however, that the Committee shall not be
required to make any adjustment that would (i) require the inclusion of any
compensation deferred pursuant to provisions of the 2020 Equity Incentive Plan
(or an award thereunder) in a participant’s gross income pursuant to
Section 409A of the Code and the regulations issued thereunder from time to time
and/or (ii) cause any award made pursuant to the 2020 Equity Incentive Plan to
be treated as providing for the deferral of compensation pursuant to such Code
section and regulations. Any such adjustment shall be final, conclusive and
binding for all purposes of the 2020 Equity Incentive Plan. In the event of any
merger, consolidation or other reorganization in which the Company is not the
surviving or continuing corporation or in which a Change in Control is to occur,
all of the Company’s obligations regarding awards that were granted hereunder
and that are outstanding on the date of such event shall, on such terms as may
be approved by the Committee prior to such event, be (a) canceled in exchange
for payment of cash or other property determined by the Committee to be equal to
the intrinsic value of such awards at the time of the Change in Control (but,
with respect to deferred stock units, only if such merger, consolidation, other
reorganization, or Change in Control constitutes a “change in ownership or
control” of the Company or a “change in the ownership of a substantial portion
of the assets” of the Company, as determined pursuant to regulations issued
under Section 409A(a)(2)(A)(v) of the Code) or (b) assumed by the surviving or
continuing corporation.


20.
Amendment and Termination of the 2020 Equity Incentive Plan.



The Board of Directors or the Committee, without approval of the stockholders,
may amend or terminate the 2020 Equity Incentive Plan, except that no amendment
shall become effective without prior approval of the stockholders of the Company
if stockholder approval would be required by applicable law or regulations,
including if required for continued compliance with the provisions of
Section 422 of the Code or any successor thereto, or by any listing requirement
of the principal stock exchange on which the Common Stock is then listed.


Notwithstanding any other provisions of the 2020 Equity Incentive Plan, and in
addition to the powers of amendment set forth in this Section 20 and Section 21
hereof or otherwise, the provisions hereof and the provisions of any award made
hereunder may be amended unilaterally by the Committee from time to time to the
extent necessary (and only to the extent necessary) to prevent the
implementation, application or existence (as the case may be) of any such
provision from (i) requiring the inclusion of any compensation deferred pursuant
to the provisions of the 2020 Equity Incentive Plan (or an award thereunder) in
a participant’s gross income pursuant to Section 409A of the Code, and the
regulations issued thereunder from time to time and/or (ii) inadvertently
causing any award hereunder to be treated as providing for the deferral of
compensation pursuant to such Code section and regulations.


21.
Amendment of Awards under the 2020 Equity Incentive Plan.



The terms of any outstanding award under the 2020 Equity Incentive Plan may be
amended from time to time by the Committee in its discretion in any manner that
it deems appropriate, including, but not limited to, any acceleration of the
date of exercise of any award and/or payments (but, with respect to deferred
stock units, only to the extent permitted by regulations issued under
Section 409A(a)(3) of the Code) thereunder or of the date of lapse of
restrictions on Shares; provided that, except as otherwise provided in
Section 16, no such amendment shall adversely affect in a material manner any
right of a participant under the award without his or her written consent.
Without prior shareholder approval, neither the Board nor the Committee may
amend the 2020 Equity Incentive Plan or the terms of any outstanding options or
SARs awarded under the 2020 Equity Incentive Plan to (i) lower or reduce the
exercise price, (ii) cancel, exchange or surrender any outstanding option or SAR
in exchange for cash or another award for the purpose of repricing the award, or
(iii) cancel, exchange or surrender any outstanding option or SAR in exchange
for an option or SAR with an exercise price that is less than the exercise price
of the original award; provided that the foregoing shall not apply to any
adjustment of an option or SAR pursuant to Section 19.


22.
Commencement Date; Termination Date.



The 2020 Equity Incentive Plan will be effective on the date it is approved by
the Company’s stockholders (the “Effective Date”). Unless previously terminated
upon the adoption of a resolution of the Board terminating the 2020 Equity
Incentive Plan, the 2020 Equity Incentive Plan shall terminate at the close of
business on June 15, 2030. No termination of the 2020 Equity Incentive Plan
shall materially and adversely affect any of the rights or obligations of any
person, without his or her written consent, under any awards theretofore granted
under the 2020 Equity Incentive Plan.


23.
Severability.






--------------------------------------------------------------------------------







Whenever possible, each provision of the 2020 Equity Incentive Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the 2020 Equity Incentive Plan is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of the 2020 Equity Incentive Plan.


24.
Governing Law.



The 2020 Equity Incentive Plan shall be governed by the corporate laws of the
State of Delaware, without giving effect to any choice of law provisions that
might otherwise refer construction or interpretation of the 2020 Equity
Incentive Plan to the substantive law of another jurisdiction.







